Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s Request for Continued Examination filed on February 24, 2022. Claims 1-24 and 47-48 have been previously cancelled. Claims 25-46 are pending.

Claims 25-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 25-29, the cited prior art of record does not teach or fairly suggest a portable lighting device wherein, along with the other claimed features, in response to determining that the voltage of the power source is not less than the first predetermined threshold, control the drive current to operate the light source in a high current operation mode, wherein the drive current in the high current operation mode is set to a high drive current value, determine that the voltage of the power source is less than the first predetermined threshold, in response to determining that the voltage of the power source is less than the first predetermined threshold, control the drive current to operate the light source in a low current operation mode, determine whether the voltage of the power source is greater than a second predetermined threshold, wherein the second predetermined threshold is lower than the first predetermined threshold, increase the drive current in response to determining that the voltage of the power source is greater than the second predetermined threshold, determine whether the drive current has increased to be greater than or equal to the high drive current value of the high current operation mode of the light source, and in response to determining that the drive current has increased to be greater than or equal to the high drive current value of the high current operation mode of the light source, control the drive current to operate the light source in the high current operation mode., as recited in claim 25.
Regarding Claims 30-35, the cited prior art of record does not teach or fairly suggest a portable lighting device wherein, along with the other claimed features, determine that the voltage of the power source is less than a first predetermined threshold, control the drive current to operate the light source in a low current operation mode, determine whether the voltage of the power source is greater than a second predetermined threshold, wherein the second predetermined threshold is lower than the first predetermined threshold, increase the drive current in response to determining that the voltage of the power source is greater than the second predetermined threshold, determine whether the drive current has increased to be greater than or equal to the drive current of a high operation mode of the light source, and in response to determining that the drive current has increased to be greater than or equal to the drive current of the high operation mode of the light source, control the drive current to operate the light source in the high current operation mode, as recited in claim 30.
Regarding Claims 36-38, the cited prior art of record does not teach or fairly suggest a portable lighting device wherein, along with the other claimed features, determine whether the drive current is greater than the drive current threshold, in response to determining that the drive current is less than the drive current threshold, repeating the steps of increasing the drive current, delaying a predetermined time period, and determining whether the increased value of the drive current is greater than the drive current threshold, and in response to determining that the increased value of the drive current is greater than the drive current threshold, cease increasing of the drive current and control the drive current to be the increased value to operate the light source, as recited in claim 36.
Regarding Claims 39-46, the cited prior art of record does not teach or fairly suggest a portable lighting device wherein, along with the other claimed features, determine whether the voltage of the power source is less than a power-off threshold, in response to determining that the voltage of the power source is greater than the power-off threshold, repeating the steps of decreasing the drive current, delaying a predetermined time period, and determining whether the voltage of the power source is less than the power-off threshold, and in response to determining that the voltage of the power source is less than the power-off threshold, control the drive current to cease providing the drive current to the light source to turn off the light source, as recited in claim 39.
Prior art Kovacik et al. (Patent No.: US 7,338,189) discloses a portable lighting device comprising a housing, a light source, a power source and a processor.
Prior art Sharrah et al. (Patent No.: US 10,119,686) discloses a portable lighting device comprising a housing, a light source, a power source and a processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844